In a matrimonial action, the parties cross-appeal, as limited by their notices of appeal and briefs, from stated portions of a judgment of divorce of the Supreme Court, Nassau County, dated August 21, 1979, which, inter alia, (a) awarded the plaintiff husband custody of the parties’ infant son; (b) denied the defendant wife custody of and support for said infant; (c) awarded the defendant wife, in connection with custody of the parties’ infant daughter, (i) child support in the sum of $300 per week; (ii) private school tuition for said infant; and (iii) certain openended items of support including medical, dental, psychiatric and counseling expenses for said infant. Judgment modified, on the law and the facts, by modifying the ninth decretal paragraph thereof by reducing the amount of child support for Rachel Faith Sussman to $200 per week and by deleting the tenth decretal paragraph thereof. As so modified, judgment affirmed insofar as *523appealed from, without costs or disbursements. On the record before us the amount awarded for Rachel’s support was excessive to the extent indicated. Furthermore, there was no basis for imposing the cost of private school tuition or medical, dental and psychiatric treatment costs upon the plaintiff (see Matter of Carter v Carter, 58 AD2d 438; Gamble v Gamble, 71 AD2d 649). Lazer, J. P., Gibbons, Martuscello and O’Connor, JJ., concur.